Citation Nr: 1607455	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a kidney disability, including renal cysts, claimed as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to August 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in Jackson, Mississippi.  The Veteran's claim is in the jurisdiction of Providence, Rhode Island.  

In May 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record.

In June 2014, the Board remanded the issue on appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claim on appeal can be properly adjudicated.

There has been no VA examination to determine the nature and likely etiology of a kidney disability, including renal cysts.  In light of the evidence of record, the Board finds that an examination is needed. 

In addition, the Board finds that the RO should attempt to obtain any and all additional VA and/or private medical records that are relevant to the claim.  See 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issue on appeal.  Specially, the Board notes that any additional relevant records from the Massachusetts General Hospital should be obtained.  

The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current kidney disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current kidney disability, including chronic kidney disease and renal cysts, had its clinical onset during service or is otherwise related to an event or incident in service, to include his conceded exposure to radiation.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After completion of the above development, the Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

